Exhibit 10.47

 

LOGO [g828350g95v11.jpg]

 

To:    Nancee Berger From:    West Corporation Compensation Committee Date:   
February 18, 2015 Re:    Exhibit A

 

This Exhibit A for 2015 is pursuant to your Employment Agreement and should
apply as President and Chief Operating Officer for West Corporation.

 

  1. Your base salary for 2015 is $660,000.

 

  2. Effective January 1, 2015, you will be eligible to receive a bonus based
upon West Corporation’s publicly reported consolidated Adjusted EBITDA
(“Adjusted EBITDA”). Your bonus will be made up of three tranches:

 

  •   “Tranche 1” will be based on achievement of Adjusted EBITDA up to
$668,300,000 and will be earned pro-rata for each dollar of 2015 Adjusted EBITDA
up to $668,300,000.

 

  •   “Tranche 2” will be based on achievement of Adjusted EBITDA in excess of
$668,300,000 and will be earned pro-rata for each dollar of 2015 Adjusted EBITDA
greater than $668,300,000 and less than $691,200,000.

 

  •   “Tranche 3” will be based on achievement of Adjusted EBITDA in excess of
$691,200,000.

The bonus calculations for Tranches 1, 2 and 3 are as follows:

 

     Bonus / Million of 2015 Adjusted
EBITDA  

Tranche 1

   $ 873   

Tranche 2

   $ 25,473   

Tranche 3

   $ 49,435   

 

  3.

A maximum of 75% of the estimated pro-rata portion of your Tranche 1 and Tranche
2 bonuses may be advanced quarterly. If any portion of the bonuses is advanced,
it will be paid within thirty (30) days from the end of the quarter. 100% of the
total bonuses earned will be paid no later than February 28, 2016. In the event
there is a negative calculation at the end of any quarter and a pro-rata portion
of any bonus has been advanced in a previous quarter, a “loss carry forward”
will result and be applied to the next quarterly or



--------------------------------------------------------------------------------

  year-to-date calculation. In the event that at the end of the year, or upon
your termination if earlier, the aggregate amount of the bonuses which have been
advanced exceeds the amount of bonus that otherwise would have been payable for
2015 (in the absence of advances) based on the performance during 2015 (or, in
the case of your termination, based on the performance during 2015 and the
projection for performance for the balance of 2015 as of your termination date
pursuant to your Employment Agreement), then the amount of such excess may, in
the discretion of the Compensation Committee, either (i) result in a “loss carry
forward” which shall be applied to the quarterly or year-to-date calculation of
bonuses, salary, severance, consulting fees and / or other amounts payable in
subsequent periods, or (ii) be required to be paid back to the Company upon such
request.

 

  4. All objectives are based on West Corporation’s and its affiliates’
consolidated operations. Revenue and Adjusted EBITDA arising from mergers,
acquisitions and joint ventures may be included in your bonus calculations on a
case by case basis, as determined by the Compensation Committee.

 

  5. At the discretion of the Compensation Committee, you may receive an
additional bonus based on the Company’s and your individual performance.

 

/s/ Nancee Berger Employee – Nancee Berger